Higbee, J. I concur in reversing the judgment in this case, but I am unable to agree with that part of the opinion which approves of the finding of the jury in reference to the increase of risk caused by certain improvements after the policy was issued. I think the fire dryer with fire-box under it, substituted for the steam dryer and the erection of buildings over them, adjoining the mill building, greatly increased the risk of the insurer, in violation of the express terms of the policy; and although this is a question of fact for the jury to determine, their finding must be supported by the evidence, and I fail to find any evidence in this record to justify the verdict. For this reason I think the court below erred in refusing a new trial as well as for the reasons assigned in the opinion of my associate.